UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of principal executive offices) (712) 366-0392 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of June 30, 2011, the issuer had 8,805 Series A Units, 3,334 Series B Units, and 1,000 Series C Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosure about Market Risk. 22 Item 4. Controls and Procedures. 23 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 24 Item 4. (Removed and Reserved). 24 Item 5. Other Information. 24 Item 6. Exhibits. 24 Signatures 28 Certifications See Exhibits 31 and 32 PART I—FINANCIAL INFORMATION Item 1.Unaudited Financial Statements. SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets ASSETS June 30, 2011 September 30,2010 (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash 0 Accounts receivable 0 Accounts receivable, related party Due from broker Inventory Derivative financial instruments, related party 0 Derivative financial instruments 0 Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Plant, Building and Equipment Office and Other Equipment Total Cost Accumulated Depreciation Net property and equipment Other Assets Other - Financing costs, net of amortization of $2,243,462 and $1,949,651 Total other assets Total Assets $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets LIABILITIES AND MEMBERS’ EQUITY June 30, September 30, 2010 (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments, related party - Derivative financial instruments - Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital, 13,139 Units issued and outstanding Accumulated (deficit) Total members’ equity Total Liabilities and Members’ Equity $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Statement of Operations Three Months Ended June 30, (Unaudited) Three Months Ended June 30, (Unaudited) Nine Months Ended June 30, (Unaudited) Nine Months Ended June 30, (Unaudited) Revenues $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains and losses) Cost of Goods Sold Gross Margin General and Administrative Expenses Operating Income Other ( Income) Expense Interest income Interest expense Miscellaneous income Total Net (Loss) $ Weighted Average Units Outstanding—Basic & Diluted Net (loss) per unit –basic & diluted $ 3 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Statements of Cash Flows Nine Months Ended June 30, 2011 Nine Months Ended June 30, 2010 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net (loss) $ $ Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Depreciation Amortization (Increase) decrease in current assets: Accounts receivable Inventories Prepaid expenses and other Derivative financial instruments (1, 220,649) Due from broker Increase (decrease) in current liabilities: Accounts and retainage payable Derivative financial instruments - Accrued expenses Net cash provided by operating activities Cash Flows from Investing Activities Purchase of property and equipment Increase in restricted cash - Net cash (used in) investing activities Cash Flows from Financing Activities Increase (Decrease) in other long term liabilities Payments for financing costs - Proceeds from borrowings Payments on borrowings Net cash (used in) financing activities Net increase (decrease)in cash and cash equivalents Cash and Equivalents—Beginning of Period Cash and Equivalents—End of Period $ $ Supplemental Disclosures of Noncash Investing And Financing Activities Payment on Bridge Loan in exchange for Negotiable Subordinated Term $ - $ Accrued interest included in long term debt $ $ Cash Paid for Interest $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Notes to Condensed Financial Statements (unaudited) June 30, 2011 Note 1:Nature of Business Southwest Iowa Renewable Energy, LLC (the “Company”), located in Council Bluffs, Iowa, was formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.The Company began producing ethanol in February 2009.In the current fiscal year which ends September 30, 2011 (“Fiscal 2011”) to date and the year ended September 30, 2010 (“Fiscal 2010”), the Company has operated at 100% of its 110 million gallon nameplate capacity.The Company sells its ethanol, modified wet distillers grains with solubles, and corn syrup in the continental United States.The Company sells its dried distillers grains with solubles in the continental United States, Mexico, and the Pacific Rim. Note 2:Summary of Significant Accounting Policies Basis of Presentation and Other Information The balance sheet as of September 30, 2010 was derived from the Company’s audited balances as of that date.The accompanying financial statements as of and for the three and nine months ended June 30, 2011 and 2010 are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.These unaudited financial statements and notes should be read in conjunction with the audited financial statements and notes thereto, for the year ended September 30, 2010 contained in the Company’s Annual Report on Form 10-K.The results of operations for the interim periods presented are not necessarily indicative of the results for the entire year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Cash & Cash Equivalents The Company considers all highly liquid debt instruments purchased with a maturity of three months or less when purchased to be cash equivalents. Restricted Cash The Company has restricted cash used as collateral for the second Iowa Department of Economic Development (“IDED”) loan. Financing Costs Financing costs associated with the construction and revolving loans are recorded at cost and include expenditures directly related to securing debt financing.The Company began amortizing these costs using the effective interest method over the terms of the agreements in March, 2008.The interest expense amortization was capitalized during the development stage as construction in progress. Concentration of Credit Risk The Company’s cash balances are maintained in bank deposit accounts which at times may exceed federally insured limits.The Company has not experienced any losses in such accounts. Revenue Recognition The Company sells ethanol and related products pursuant to marketing agreements.Revenues are recognized when the marketing company (the “Customer”) has taken title to the product, prices are fixed or determinable and collectability is reasonably assured.The Company’s products are generally shipped FOB loading point.The Company’s ethanol sales are handled through an ethanol agreement (the “Ethanol Agreement”) with Bunge North America, Inc. (“Bunge”).Syrup, distillers grains and solubles, and modified wet distillers grains with solubles (co-products) are sold through a distillers grains agreement (the “DG Agreement”) with Bunge, which sets the price based on the market price to third parties.Marketing fees, agency fees, and commissions due to the marketers are paid separately from the settlement for the sale of the ethanol products and co-products and are included as a component of cost of goods sold.Shipping and handling costs incurred by the Company for the sale of ethanol and co-products are included in cost of goods sold. 5 Southwest Iowa Renewable Energy, LLC Notes to Condensed Financial Statements (unaudited) Note 2: Summary of Significant Accounting Policies (Continued) Accounts Receivable Trade accounts receivable are recorded at original invoice amounts less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis.Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering customers’ financial condition, credit history and current economic conditions.As of June 30, 2011, management has determined no allowance is necessary.Receivables are written off when deemed uncollectible and recoveries of receivables written off are recorded when received. Incentive Compensation Plan The Company established an incentive compensation plan under which employees may be awarded equity appreciation units and equity participation units.Fair value of the awards are amortized over the vesting period set for each award.The units outstanding at this time vest three years from the grant date. Investment in Commodities Contracts, Derivative Instruments and Hedging Activities The Company is exposed to certain risks related to ongoing business operations.The primary risks that the Company manages by using forward or derivative instruments are price risk on anticipated purchases of corn and sales of ethanol. The Company is subject to market risk with respect to the price and availability of corn, the principal raw material used to produce ethanol and ethanol co-products.In general, rising corn prices result in lower profit margins and, therefore, represent unfavorable market conditions.This is especially true when market conditions do not allow the Company to pass along increased corn costs to customers.The availability and price of corn is subject to wide fluctuations due to unpredictable factors such as weather conditions, farmer planting decisions, governmental policies with respect to agriculture and international trade and global demand and supply. Certain contracts that literally meet the definition of a derivative may be exempted from derivative accounting as normal purchases or normal sales.Normal purchases and normal sales are contracts that provide for the purchase or sale of something other than a financial instrument or derivative instrument that will be delivered in quantities expected to be used or sold over a reasonable period in the normal course of business.Contracts that meet the requirements of normal purchases or sales are documented as normal and exempted from the accounting and reporting requirements of derivative accounting.Forward corn purchase contracts initiated after September 28, 2010 are not exempt from the accounting and reporting requirements of derivative accounting as the Company net settled its forward contracts.As such, the Company no longer applies the normal purchase and sale exemption under derivative accounting for forward purchases of corn.As of June 30, 2011, the Company is committed to purchasing 4.314 million bushels of corn on a forward contract basis resulting in a total commitment of approximately $26,762,000.These forward contracts had a fair value of approximately $26,752,800 at June 30, 2011.As of June 30, 2011, the Company is committed to sell 12,221,600 gallons of ethanol and 47,602.11 tons of distillers grains and solubles.The forward contracts relating to ethanol and distillers grains and solubles apply the normal purchase and sale exemption and are not marked to market. In addition, the Company enters into short-term cash, options and futures contracts as a means of managing exposure to changes in commodity prices.The Company enters into derivative contracts to hedge the exposure to price risk as it relates to ethanol sales.The Company maintains a risk management strategy that uses derivative instruments to minimize significant, unanticipated earnings fluctuations caused by market fluctuations.The Company’s specific goal is to protect itself from large moves in commodity costs.All derivatives will be designated as non-hedge derivatives and the contracts will be accounted for at fair value.Although the contracts will be effective economic hedges of specified risks, they are not designated as and accounted for as hedging instruments. As part of its trading activity, the Company uses futures and option contracts offered through regulated commodity exchanges to reduce risk and risk of loss in the market value of inventories.To reduce that risk, the Company generally takes positions using cash and futures contracts and options.The gains or losses are included in revenue if the contracts relate to ethanol and cost of goods sold if the contracts relate to corn. During the nine months ended June 30, 2011 and 2010, the Company recorded a combined realized and unrealized (gain) loss of $13,792,563 and ($3,806,457), respectively, as a component of cost of goods sold. 6 Southwest Iowa Renewable Energy, LLC Notes to Condensed Financial Statements (unaudited) Note 2: Summary of Significant Accounting Policies (Continued) The effect of derivatives on the gross margin for the three and nine months ended June 30, 2011 and 2010 is summarized below: Balance Sheet Classification Number of Bushels at June 30, 2011 June 30, September 30, Derivative Asset Derivative asset, related party Current Asset - $
